Name: 98/732/Euratom: Commission Decision of 15 December 1998 concerning the conclusion of an Agreement between the European Atomic Energy Community (Euratom) and Canada for cooperation in the area of nuclear research (notified under document number C(1998) 4244)
 Type: Decision
 Subject Matter: America;  research and intellectual property;  European construction;  electrical and nuclear industries;  international affairs
 Date Published: 1998-12-22

 22.12.1998 EN Official Journal of the European Communities L 346/64 COMMISSION DECISION of 15 December 1998 concerning the conclusion of an Agreement between the European Atomic Energy Community (Euratom) and Canada for cooperation in the area of nuclear research (notified under document number C(1998) 4244) (98/732/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the approval of the Council, Whereas the Agreement between the European Atomic Energy Community (Euratom) and Canada for cooperation in the area of nuclear research should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Atomic Energy Community (Euratom) and Canada for coopertion in the area of nuclear research is hereby approved on behalf of the European Atomic Energy Community. The text of the Agreement is attached to this Decision (1). Article 2 The President of the Commission shall give, as regards the Community, the notification provided for in Article 12 of the Agreement. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 15 December 1998. For the Commission Leon BRITTAN Vice-President (1) See page 65 of this Official Journal.